EXHIBIT 10.101

CORTEX PHARMACEUTICALS, INC.

AMENDMENT NO. 1 TO 2006 STOCK INCENTIVE PLAN

This Amendment No. 1 to the 2006 Stock Incentive Plan (the “Plan”) of Cortex
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is made effective
as of May 9, 2007.

WHEREAS, pursuant to Section 12.1 of the Plan, on February 6, 2007 the Board of
Directors approved (i) modifying the provisions in the Plan relating to the
timing and vesting of the formula grants to non-employee directors, and
(ii) increasing the authorized number of shares issuable thereunder by 2,500,000
shares to 4,363,799 shares; and

WHEREAS, at the Company’s 2007 Annual Meeting of Stockholders held on May 9,
2007, the Company’s stockholders approved the increase in the authorized number
of shares issuable under the Plan by 2,500,000 shares to 4,363,799 shares.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

1. Sections 4.1(a) and (b) of the Plan are hereby amended to read in their
entirety as follows:

“(a) The number of shares of Common Stock that may be issued pursuant to Awards
under the Plan shall be the sum of: (i) three million eight hundred thousand
(3,800,000) shares; plus (ii) the number of shares of Common Stock remaining
available for issuance and not subject to awards granted under the Cortex
Pharmaceuticals, Inc. 1996 Stock Incentive Plan (the “Existing Plan”) as of the
Effective Date. The foregoing limitations shall be subject to adjustment as to
the number and kind of shares pursuant to Section 4.2 hereof. In the event that
(a) all or any portion of any Option granted under the Plan can no longer under
any circumstances be exercised, or (b) any shares of Common Stock subject to an
Award Agreement are reacquired by the Company, the shares of Common Stock
allocable to the unexercised portion of such Option or the shares so reacquired
shall again be available for grant or issuance under the Plan.

As of the Effective Date, there were five hundred sixty-three thousand, seven
hundred and ninety-nine (563,799) shares of Common Stock available for issuance
under the Existing Plan. Accordingly, the maximum number of shares of Common
Stock that could be issued pursuant to Awards under the Plan is four million
three hundred sixty-three thousand seven hundred ninety-nine (4,363,799) shares
of Common Stock, subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof.

(b) The maximum number of shares of Common Stock that may be issued under the
Plan as Incentive Options shall be four million three hundred sixty-three
thousand seven hundred ninety-nine (4,363,799) shares, subject to adjustment as
to the number and kind of shares pursuant to Section 4.2 hereof.”

2. Section 5.10 is hereby amended to read in its entirety as follows:

“5.10 Non-Employee Directors. Each director of the Company who is not an
employee or executive officer of the Company and who does not serve on the Board
to oversee an investment in the Company, shall be granted (i) Nonqualified
Options to purchase up to a maximum of thirty thousand (30,000) shares of the
Common Stock upon



--------------------------------------------------------------------------------

commencement of service as a director of the Company, and (ii) Nonqualified
Options to purchase up to a maximum of twenty-five thousand (25,000) shares of
Common Stock at the first meeting of the Board for the relative calendar year
(including any meeting coincident with the commencement of service as a
director). The number of Nonqualified Options to be granted to non-employee
directors of the Company shall be determined by the Administrator, subject to
the maximums described above. Nonqualified Options to be granted to non-employee
directors of the Company described above shall (i) have an Exercise Price equal
to one hundred percent (100%) of the Fair Market Value on the date of grant of
the options, as determined in accordance with the terms of the Plan, (ii) have a
ten (10) year term, (iii) subsequently vest in increments of thirty-three and
one-third percent (33 1/3%) on each anniversary of the date of grant, and
(iv) otherwise be subject to the terms and provisions of the Plan. If deemed
appropriate by the Administrator, each director of the Company who is not an
employee or executive officer of the Company and who serves on the Board to
oversee an investment in the Company, may be granted Nonqualified Options to
purchase shares of Common Stock upon the terms and conditions determined by the
Administrator.”

3. Unless otherwise amended as set forth herein, the terms and provisions of the
Plan shall remain in full force and effect.

IN WITNESS WHEREOF, Cortex Pharmaceuticals, Inc. has caused its duly authorized
officer to execute this amendment as of the date first set forth above.

 

CORTEX PHARMACEUTICALS, INC. By:   /s/ Maria S. Messinger   Maria S. Messinger  
Vice President, Chief Financial Officer   and Corporate Secretary